—Order, Supreme Court, Bronx County (Hansel McGee, J.), entered on or about May 19, 1994, which deemed defendants’ motion to renew their prior motion for a change of venue from Bronx County to Westchester County to be a motion to reargue this Court’s prior order (196 AD2d 440) reversing a prior order, same court and Justice, that had granted the change of venue, and, so considered, denied the motion, unanimously reversed, on the law and the facts, the motion to renew is granted, and, upon renewal, the motion for a change of venue is unanimously denied, without costs.
Renewal should have been granted to review the previously omitted proof of the indemnification arrangements between the defendants, the absence of which was critical to our prior finding that Westchester County is nothing more than a "nominal defendant” which did not "bear any monetary loss for plaintiffs’ injuries” (supra, at 441, 442; see also, Esa v New York Prop. Ins. Underwriting Assn., 89 AD2d 865). Upon review of the indemnity agreement, we adhere to this finding, in view of the provision requiring that the County be named as an additional insured as a condition to a recovery against it. Concur—Rubin, J. P., Ross, Nardelli, Williams and Tom, JJ.